Citation Nr: 1549780	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 60 percent prior to March 17, 2015, and a rating in excess of 80 percent thereafter for diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to April 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

While the case was pending, the RO granted an 80 percent rating for diabetic nephropathy beginning March 17, 2015, in an August 2015 rating decision.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's diabetic nephropathy more closely approximated persistent edema and albuminuria with urea nitrogen (BUN) 40 to 80mg%, or creatinine 4 to 8mg%, or caused generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

2.  However, the disability did not require or more closely approximate regular dialysis; preclude more than sedentary activity due to persistent edema or albuminuria, BUN more than 80mg%, or creatinine more than 8mg%, and did not cause marked decreased function of the kidney or other organ systems, to include cardiovascular.


CONCLUSIONS OF LAW

The criteria for an initial evaluation in of 80 percent, but no higher, for diabetic nephropathy prior to March 17, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7541 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's diabetic nephropathy (renal involvement in the diabetes process) is rated as renal dysfunction under 38 C.F.R. § 4.115a.  38 C.F.R. § 4.115b, Diagnostic Code 7541.

In evaluating renal dysfunction, a 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

However, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).         

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 60 percent rating for diabetic nephropathy effective July 13, 2012.  In January 2013, he claimed that the disability warranted an increased rating.  As noted above, during the pendency of the claim, the rating was increased to 80 percent, effective March 17, 2015.  

For the reasons explained below, the Board has determined that an initial evaluation of 80 percent prior, but no higher, is warranted for the Veteran's diabetic nephropathy.

Private treatment records indicate that in March 2012, the Veteran had BUN of 37 and creatinine of 2.13 and in October 2012 BUN was 30 and creatinine was 2.49.

A November 2012 VA examination report indicated that the Veteran was diagnosed with diabetic nephropathy that required continuous medication around 2009.  The examiner found that the Veteran's diabetic nephropathy was manifested by symptoms of persistent albuminuria with some edema, but did not require regular dialysis or cause anorexia, weight loss, generalized poor health, lethargy, weakness, or limited exertion, and the Veteran was not limited to performing only sedentary activity and did not have markedly decreased function of other organ systems.  Diagnostic testing revealed urea nitrogen (BUN) was 42 and creatinine was 2.62.  The examiner opined that the Veteran had some edema caused by diabetic nephropathy that was relatively mild, but that the Veteran's marked edema of the lower extremities was multifactorial in nature.

In January 2013, the Veteran's physician submitted a statement indicating that diabetic nephropathy increased creatinine to 2.62.  The Veteran further noted that diabetic nephropathy required medication and a restricted diet.

Private treatment records note the Veteran's BUN was 32 and creatinine was 2.57 in March 2013, BUN was 29 and creatinine was 2.37 in January 2014, and BUN was 37 and creatinine was 2.30 in June 2014.

In a September 2014 VA examination report, the examiner noted that renal dysfunction was manifested by constant albuminuria with BUN of 31 and kidney urolithiasis, but did not require regular dialysis or cause hypertension or heart disease.  

A March 2015 VA treatment note recorded the Veteran's creatinine level at 4.1 and BUN of 40.  In connection with April 2015 VA treatment, the Veteran's creatinine was 4.1.  Based on the laboratory results of the March 2015 VA treatment record, the Veteran's rating was increased to 80 percent effective from the date of the treatment.  

Analysis

After careful review of the evidence, the Board finds that an evaluation of 80 percent, but no higher is warranted for diabetic nephropathy.  

With regard to the period prior to March 17, 2015, the record reflects that diabetic nephropathy caused constant albuminuria with some edema.  A higher rating is not warranted under a strict view of the code because diabetic nephropathy was not manifested by persistent edema and albuminuria with BUN at least 40 or creatinine more than 4, and the record did not show that the Veteran experienced generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limited exertion.  At most, the results of a November 2012 VA examination found some edema with BUN of 42; the examiner explained that although the Veteran had edema due to diabetic nephropathy, the edema was multifactorial and the contribution by diabetic nephropathy was mild, rather than persistent.  However, the Board finds that when reviewing the totality of the evidence, the higher evaluation is warranted as the disability picture more nearly approximates the criteria required.  See 38 C.F.R. § 4.7.

Nevertheless, an even higher rating is not warranted because the evidence does not show BUN levels greater than 80 or creatinine levels greater than 8.  Further, the medical evidence does not reflect that the Veteran's renal dysfunction required regular dialysis, precluded more than sedentary activity, or markedly decreased kidney function or other organ systems, especially cardiovascular.  Thus, the disability picture does not more nearly approximate the criteria required for a 100 percent rating.  

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected diabetic nephropathy, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of edema, albuminuria, and increased BUN and creatinine levels are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to an initial evaluation of 80 percent, but no higher, is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


